IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


DALE B. GREEN,

             Appellant,

 v.                                                    Case No. 5D18-1611

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed August 24, 2018

3.850 Appeal from the Circuit
Court for Putnam County,
Patti A. Christensen, Judge.

Dale B. Green, Daytona Beach, pro se.

No Appearance for Appellee.


PER CURIAM.

      We affirm the postconviction court’s denial of Appellant’s rule 3.850 motion as it

was both untimely and improperly successive. We dismiss Appellant’s untimely effort to

seek review of the denial of his rule 3.800(c) motion, as no appeal is available from an

order denying that motion which sought purely discretionary relief from the court below.

      AFFIRMED.


COHEN, C.J., LAMBERT and EDWARDS, JJ., concur.